                     UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF WEST VIRGINIA
                             AT CHARLESTON

MARK E. MESSER,

            Plaintiff,


v.                                     Civil Action No. 2:18-cv-00524


ROBERT JOHNSON, individually, and
COUNTY COMMISSION OF LOGAN COUNTY,
a political subdivision of the
State of West Virginia,

            Defendants.

                     MEMORANDUM OPINION AND ORDER


            Pending is the motion for summary judgment, filed by

defendant County Commission of Logan County (“the County

Commission”) on March 14, 2019.     The plaintiff did not file a

response in opposition.


            This case arises from an arrest that occurred on August

18, 2016.    During that arrest, the defendant Robert Johnson, a

deputy for the Logan County Sheriff’s Department, placed the

plaintiff, Mark E. Messer, in handcuffs behind his back.     As

defendant Johnson led Mr. Messer to the police cruiser, Mr. Messer

fell and, being unable to break his fall with his hands, suffered

a severe head injury.     The cause of the fall remains in dispute.

Compare e.g., Deposition of Katrina Sebolt, ECF # 40, Ex. F at 19

with Deposition of Robert Johnson, ECF # 40 Ex. D at 21.
            On April 3, 2018, the plaintiff filed a complaint,

alleging excessive force against defendant Johnson under 42 U.S.C.

1983 (Count I), and negligent training and supervision against

defendant the County Commission under West Virginia common law

(Count II).    The County Commission filed a motion for summary

judgment as to Count II, the only count in which it is named.


            Summary judgment is appropriate only “if the movant

shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.”      Fed. R.

Civ. P. 56(a).


            Under West Virginia law, claims of negligent training

and supervision are governed by general negligence principles. See

e.g., Woods v. Town of Danville, W.V., 712 F. Supp. 2d 502, 515

(S.D.W. Va. 2010) (“negligent supervision claims must rest upon a

showing that Danville failed to properly supervise [the employee]

and, as a result, [the employee] proximately caused injury to the

plaintiffs.”) (citing Taylor v. Cabell Huntington Hosp., Inc., 208

W.Va. 128, 538 S.E.2d 719, 725 (2000)).    As with general

negligence, “the analysis centers on whether the employer was on

notice of the employee's propensity (creating a duty), yet

unreasonably failed to take action (manifesting a breach),

resulting in harm to a third-party from the employee's tortious

conduct.”    Radford v. Hammons, No. CIV.A. 2:14-24854, 2015 WL

                                  2
738062, at *7 (S.D.W. Va. Feb. 20, 2015) (citing 30 C.J.S.

Employer–Employee § 205).


            Here, there is no evidence that defendant Johnson had

any negative propensity of which the County Commission was aware

but failed to address.    Rather, the County Commission presents

evidence that defendant Johnson was never the subject of a lawsuit

arising out of his conduct as an officer, ECF # 40 Ex. D at 6, and

had never been the subject of an excessive force complaint, id.

Ex. H at 4.    Nor does the record contain any evidence that the

County Commission was negligent in training defendant Johnson or

that any lack of training caused the plaintiff’s injuries.

Rather, it shows that Defendant Johnson graduated from the police

academy in 2010 and has since continued to receive training.      See

ECF # 40 Ex. H at 3, and Ex. I, pp. 000105 to 000110 (various

training certificates earned by defendant Johnson).    The

evidentiary record, as presented, fails to show that the County

Commission should have foreseen a risk of harm to a third-party

through its retention, training, and supervision of defendant

Johnson.    The plaintiff has not presented any evidence to the

contrary.




                                  3
          It is, accordingly, ORDERED that the County Commission’s

motion for summary judgment be, and it hereby is, granted.   It is

further ORDERED that Count II of the complaint be, and it hereby

is, dismissed.   Count II being the only claim raised against the

County Commission, it is additionally ORDERED that the County

Commission be, and it hereby is, dismissed from this action.


          The Clerk is directed to transmit copies of this order

to all counsel of record and any unrepresented parties.


                                     ENTER:   May 10, 2019




                                 4
